Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.


Drawings
The drawings are objected to because of the following:
-- 560 is missing label -- in fig. 5.
missing direction (control flow arrows) in fig. 6A-6C.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 recites “selection criteria and evaluation criteria”. It is unclear what are selection and/or evaluation criteria and if these are known in advance or generated during processing and if it is related to rule set.
Claim 1 recites “locally-optimized” schedule instance without clearly reciting optimization criteria i.e. schedules are optimized for what (execution time, execution criteria etc.). 
Claim 1 recites “dynamic priorities” without clearly reciting priorities of what (i.e. priorities of schedule/ resources/ rule set).
Claim 1 recites “tasking” patterns. It is unclear if the tasking is same or different from scheduling.
Claim 1 recites “updating local rule sets”.  It is unclear updated local rule-set is applied to the local or global optima. It is also unclear what constitutes the local rule sets.
Claim 3 recites displacing …on the schedule. It is unclear displacing from which schedule i.e. from local-optimal schedule or selected best schedule.
Claims 9 and 17 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 7-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bunkheila et al. (US 2018/0341894 A1, hereafter Bunkheila) in view of Fletcher et al. (US Pub. No. 2014/0122143 A1, hereafter Fletcher).

Highlighted claim elements are missing from the respective cited prior art.

As per claim 1, Bunkheila teaches the invention substantially as claimed including a machine-implemented method for generating a near-optimal schedule for a set of shared resources ([0068] solve satellite scheduling problem SSP [0069] solve, SSPs, satisfactory time intervals), the method comprising: 
generating multiple instances of a schedule for operation of multiple sets of the shared resources ([0073] producing, initial scheduling plans, tasks, given time period, one or more remote sensing satellites fig 3 105);
individually processing, by a scheduling-optimization circuit, each instance of the schedule to produce a corresponding locally-optimized schedule instance ([0032] genetic algorithm GA, optimize, schedules, particular scenario is taken into account [0040] GA, converges, toward, local optima [0161] initial set of conflict-free solutions [0162] performing GA algorithms, solutions, evolve, satellite models, selected fig 3 108 [0224] mission rules, applicable to the plan); 
applying a set of evaluation criteria and a set of selection logic to each locally-optimized schedule instance to select a best schedule to meet a current circumstance represented by a global rule set ([0163] perform simulated annealing based processing, starting from the best solution, solution evolves, following, specific method of selection and permutations of the tasks, agreement with the constraints given by satellite model maneuver rules, SA criteria [0164] validation rules [0165] producing best schedules fig 3 109 [0224] mission rules, applicable to the plan ); 

Bunkheila doesn’t specifically teach receiving an updated global rule set representing a change to the current circumstance; adjusting the set of evaluation criteria and the set of selection logic in response to the updated global rule set to produce an updated set of evaluation criteria and an updated set of selection logic; updating dynamic priorities to optimize each locally optimized schedule instance and updating local rule sets based on tasking patterns learned from machine learning techniques; and applying the updated set of evaluation criteria and the updated set of selection logic to each locally-optimized schedule instance to select the best schedule to meet the current circumstance represented by the updated global rule set.

Fletcher, however, teaches receiving an updated global rule set representing a change to the current circumstance ([0046] fig 1 rules 160, rule data store 160 [0064] exceptional circumstances, changes, required, due to unforeseen circumstances or events [0046] resource/task profile updated); 
adjusting the set of evaluation criteria and the set of selection logic in response to the updated global rule set to produce an updated set of evaluation criteria and an updated set of selection logic ([0063] optimizing schedule, specified criteria, resource utilization metrics, QoS metrics, search in a solution neighborhood [0064] constraints, scheduling, relaxed, exceptional circumstances, changes, required, due to unforeseen circumstances or events [0065] dynamically changing characteristics, scheduling systems, scheduling system, transformed/updated [0046] resource/task profile updated [0048] manage change); 
updating dynamic priorities to optimize each locally optimized schedule instance and updating local rule sets based on tasking patterns learned from machine learning techniques ([0046] learning, rule based, schedule, updated, set of rules [0048] mange change, optimized assignment of resources to task neighborhood [0063] task priority, task profile [0065] dynamically changing characteristics, scheduling systems, scheduling system, transformed/updated [0091] resource, reprioritized [0050] learning, scheduling process, rules, machine learning); and 
applying the updated set of evaluation criteria and the updated set of selection logic to each locally-optimized schedule instance to select the best schedule to meet the current circumstance represented by the updated global rule set ([0048] data, describing, task/resources, updated, meet the needs, manage change, automatic optimization, updated resource profiles [0063] optimizing schedule, specified criteria, resource utilization metrics, QoS metrics, search in a solution neighborhood [0065] dynamically changing characteristics, scheduling systems, scheduling system, transformed/updated [0115] fig 13 resource, minimum/maximum metric, selected, best assignment 1350 [0122] fig 14 select resource 1430, rank based on difference 1450 [0123] increasing schedule quality during schedule optimization).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Bunkheila with the teachings of Fletcher of changed circumstances including updating task/resource profiles, relaxing scheduling constraints, learning scheduling processes using machine learning and optimizing schedule based on specified criteria such as  resource utilization metrics, QoS metrics to search in a solution neighborhood and select schedule best schedule based on maximum/minimum of selected metrics to improve schedule quality/efficiency and allow receiving an updated global rule set representing a change to the current circumstance; adjusting the set of evaluation criteria and the set of selection logic in response to the updated global rule set to produce an updated set of evaluation criteria and an updated set of selection logic; updating dynamic priorities to optimize each locally optimized schedule instance and updating local rule sets based on tasking patterns learned from machine learning techniques; and applying the updated set of evaluation criteria and the updated set of selection logic to each locally-optimized schedule instance to select the best schedule to meet the current circumstance represented by the updated global rule set to the method of Bunkheila as in the instant invention. The combination of cited analogous ( Bunkheila ([0002] Fletcher [0009] [0010])prior arts would have been obvious because applying known method of updating and selecting the best schedule based on the updated circumstance as taught by Fletcher to the known method of satellite scheduling taught by Bunkheila to yield expected results of updating the local solutions and selecting the best solution based on updated rule set with reasonable expectation of success with improved efficiency/optimization (Bunkheila [0002] Fletcher [0009]).

As per claim 2, Bunkheila teaches receiving a set of new requests for addition of new tasks to the schedule ([0300] selecting new task to be planned); and in response to the set of new requests: Attorney Docket No. 1547.654US121 Client Ref. No. 18-10759-US-NPgenerating multiple instances of an updated schedule for operation of the multiple sets of the shared resources taking into account the 
in response to the set of new requests ([0300] new task to be planned):
generating multiple instances of an updated schedule for operation of the multiple sets of the shared resources tasking into account the set of new requests ([0301] identifying task neighborhood [0302] computing permutations of the conflicting tasks ordered according to chronology [0303] finding best combination of the permuted solution); and 
individually processing, by scheduling optimization circuit, each instance of the updates schedule to produce a corresponding locally-optimized schedule instance ([0303] finding best combination of the permuted solution [[0305] best solution, task selection sub-step).

    PNG
    media_image1.png
    19
    237
    media_image1.png
    Greyscale
  
As per claim 3, Fletcher teaches comprising displacing a prior task on the schedule with one or more of the new tasks and performing a dynamic schedule repair for a variable planning horizon ([0063] substitutes, existing assignment, new assignments, tasks, retracting/reinserting, different places of schedule [0062] insert new task into existing schedule).  

As per claim 4, Bunkheila teaches wherein the shared resource comprises one or more antennas for communicating with one or more satellites ([0007] satellite resources [0005] active sensors, SARs, LiDARs, emitting/sense predefined/back-scattered electromagnetic radiation).  

As per claim 7, Bunkheila teaches wherein the global rule set comprises an identification of limited resources, priority constraints, and task timing constraints ([0074] constrains related to satellite resources, task to be performed, given time period [0190] task priority). 
 
As per claim 8, Bunkheila teaches wherein the processing by the scheduling- optimization circuit optimizes various instances of the locally-optimized schedule instance based on different circumstances ([0040] genetic algorithm, local optima [0045] SA, used, local strategy to help, jump out of local optima [0046] good quality solution in a neighborhood [0047] local/global search [0160] parameter data, number of iterations, timeouts, heuristic seeds, genetic/annealing factors).  

Claim 9 recites a non-transitory computer-readable medium comprising instructions that when executed by a processor execute a process (Bunkheila: claim 6) for limitations similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 10 recites the non-transitory computer-readable medium of claim 9, comprising instructions for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 11 recites the non-transitory computer-readable medium of claim 9, comprising instructions for limitations similar to those of claim 3. Therefore, it is rejected for the same rational.

Claim 12 recites the non-transitory computer-readable medium of claim 9, comprising instructions for limitations similar to those of claim 4. Therefore, it is rejected for the same rational.

Claim 15 recites the non-transitory computer-readable medium of claim 9, comprising instructions for limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 16 recites the non-transitory computer-readable medium of claim 9, comprising instructions for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.

Claim 17 recites a system comprising: a computer processor; and a memory coupled to the computer processor (Fletcher: fig 18 1806 1810); wherein the computer processor is operable for limitations similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 18 recites the system of claim 17, wherein the computer processor is operable for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 19 recites the system of claim 17, wherein the computer processor is operable for limitations similar to those of claim 4. Therefore, it is rejected for the same rational.


Claims 5-6, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bunkheila in view of Fletcher, as applied to above claims, and further in view of Chiang et al. (US Pub. No. 2016/0203419 A1, hereafter Chiang).


As per claim 5,   Bunkheila and Fletcher don’t specifically teach the limitations of claim 2.
Chiang, however, teaches wherein the scheduling optimization circuit comprises a particle swarm generation circuit ([0005] optimization, scheduling [0010] particle swarm optimization method).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bunkheila and Fletcher with the teachings of Chiang of scheduling optimization using particle swarm optimization method to improve efficiency and allow the scheduling optimization circuit comprises a particle swarm generation circuit to the method of Bunkheila and Fletcher as in the instant invention.
 
As per claim 6, Chiang teaches wherein the particle swarm generation circuit comprises local rules ([0131] PSO, number of iteration, predetermined criterion), and wherein the particle swarm generation circuit varies the local rules for each schedule instance based on either a deterministic function or a stochastic function ([0114] PSO, searching, the best solution, local optimal solution [0013] deterministic manner, local optimal solution), and further based on the global rule set ([0114] exploiting search space, identifying the best local optimal solutions [0013] global optimal solution).
 
Claim 13 recites the non-transitory computer-readable medium of claim 9, comprising instructions for limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
 Claim 14 recites the non-transitory computer-readable medium of claim 9, comprising instructions for limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 20 recites the system of claim 17, wherein the computer processor is operable for limitations similar to those of claim 5. Therefore, it is rejected for the same rational.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Augenstein (US 10,762,458 B1) teaches satellite scheduling system.
Easwaran et al. (US 2014/0122848 A1) teaches systems and methods generating inter-group and intra-group execution schedules for instruction entity allocation and scheduling on multi-processors.
Fox et al. (US 2018/0101802 A1) teaches fleet optimization across one or more private aircraft fleets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195